Exhibit 10.1

EXECUTIVE SEVERANCE AGREEMENT

BETWEEN

BRUCE CRAWFORD

AND

NANOMETRICS INCORPORATED

This Executive Severance Agreement (the “Severance Agreement”) is made and
entered into this         th day of July 2007 by and between Bruce Crawford
(“Mr. Crawford”) and Nanometrics Incorporated (the “Company”), a Delaware
corporation.

WHEREAS, Mr. Crawford is Chief Operating Officer of the Company, and

WHEREAS, the Board of Directors of the Company has approved this Severance
Agreement to provide a degree of financial security and income protection to
Mr. Crawford in the event of his involuntary termination without Cause (as
defined herein).

NOW, THEREFORE, the parties hereby agree as follows:

1.    This Severance Agreement is intended solely to set out the parties’
understanding with respect to the involuntary separation without Cause of
Mr. Crawford and is not intended to constitute a contract of employment for any
period of time. Mr. Crawford understands that he is, and following the execution
of this Severance Agreement, remains an, at-will employee of the Company and may
be terminated at any time with or without cause or notice.

2.    In the event Mr. Crawford’s employment with the Company terminates for any
reason, Mr. Crawford will be entitled to any (a) unpaid base salary accrued up
to the effective date of termination; (b) pay for accrued but unused vacation;
(c) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to Mr. Crawford;
(d) unreimbursed business expenses required to be reimbursed to Mr. Crawford;
and (e) rights to indemnification Mr. Crawford may have under the Company’s
Certificate of Incorporation, Bylaws or separate indemnification agreement, as
applicable. In addition, depending on the reason for termination, Mr. Crawford
may be entitled to the additional amounts and benefits specified in Section 3 of
this Severance Agreement.

3.    In the event that Mr. Crawford’s employment with the Company is terminated
by the Company without Cause on or after the date hereof, effective as of the
date of separation from employment and subject to Sections 4 through 8 of this
Severance Agreement, the vesting of each outstanding equity award relating to
shares of the Company’s common stock shall accelerate and become immediately
exercisable as to that number of shares that would have vested had Mr. Crawford
remained an employee of the Company through the twelve-month anniversary of the
date

 

-1-



--------------------------------------------------------------------------------

of separation from employment. In addition, in the event that Mr. Crawford’s
employment with the Company is terminated by the Company without Cause on or
after the date hereof, the Company agrees, effective as of the date of
separation from employment and subject to Sections 4 through 8 of this Severance
Agreement, as a separation payment, (i) to pay to Mr. Crawford his annual salary
(as in effect immediately prior to such separation from employment), but no
bonuses, on the Company’s normal paydays for a period of six (6) months from the
date of separation from employment and (ii) to reimburse Mr. Crawford for his
premium payments under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for a period of one (1) year from the date of separation from
employment. If Mr. Crawford’s separation is for Cause, he shall be due no
separation payment or reimbursement of COBRA premium payments and will not
benefit from the equity award acceleration referenced herein.

4.    Notwithstanding anything in this Severance Agreement to the contrary,
reimbursement for premiums paid under COBRA pursuant to this Severance Agreement
shall be paid only if Mr. Crawford validly elects to continue coverage under
COBRA and shall be reimbursed only until the earlier of (i) the termination date
set forth in Section 3 of this Severance Agreement; (ii) the date upon which
Mr. Crawford and Mr. Crawford’s eligible dependents become otherwise covered
under similar plans; (iii) the date upon which Mr. Crawford and Mr. Crawford’s
eligible dependents cease to be eligible for coverage under COBRA.

5.     Notwithstanding anything to the contrary in this Severance Agreement, if
Mr. Crawford is a “specified employee” within the meaning of Section 409A of the
Code and any final regulations and guidance promulgated thereunder (“Section
409A”) at the time of Mr. Crawford’s separation from employment, then any
severance payments payable pursuant to this Severance Agreement and any other
severance payments or separation benefits which may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) otherwise due to Mr. Crawford on or within the six (6) month period
following Mr. Crawford’s separation from employment will accrue during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Mr. Crawford’s separation from
employment. All subsequent payments, if any, will be payable in accordance with
the payment schedule applicable to each payment or benefit. It is the intent of
this Severance Agreement to comply with the requirements of Section 409A so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.

6.    The severance payments and benefits provided herein shall be conditioned
on the following:

(a)    The receipt of any severance or other benefits pursuant to this Severance
Agreement will be conditioned upon (i) Mr. Crawford signing and not revoking a
release of claims in a form acceptable to the Company; (ii) Mr. Crawford’s
promptly resigning from all positions with the Company as requested; and
(iii) Mr. Crawford continuing to comply with the terms of any Confidential
Information Agreement by which he is then bound. No severance or other benefits
will be paid or provided until the release agreement becomes effective.

 

-2-



--------------------------------------------------------------------------------

(b)    During the period of Mr. Crawford’s employment with the Company and the
Continuance Period (as defined herein), Mr. Crawford will not knowingly and
materially disparage, criticize, or otherwise make any derogatory statements
regarding the Company or any officer, director or agent of the Company.
Notwithstanding the foregoing, nothing contained in this Severance Agreement
will be deemed to restrict Mr. Crawford, the Company or any of the Company’s
current or former officers and/or directors from providing information to any
governmental or regulatory agency (or in any way limit the content of any such
information) to the extent they are requested or required to provide such
information pursuant to applicable law or regulation.

(c)    Mr. Crawford acknowledges that the nature of the Company’s business is
such that if Mr. Crawford were to become employed by, or substantially involved
in, the business of a competitor of the Company during the twelve (12) months
following the termination of Mr. Crawford’s employment with the Company, it
would be very difficult for Mr. Crawford not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information,
Mr. Crawford agrees and acknowledges that Mr. Crawford’s right to receive the
separation payments set forth in Section 3 of this Severance Agreement (to the
extent Mr. Crawford is otherwise entitled to such payments) shall be conditioned
upon Mr. Crawford not directly or indirectly engaging in (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interested
in or participating in the financing, operation, management or control of, any
person, firm, corporation or business that competes with Company or is a
customer of the Company. Upon any breach of this section, all severance payments
pursuant to this Severance Agreement shall immediately cease.

(d)    Until the date one (1) year after the termination of Mr. Crawford’s
employment with the Company for any reason, Mr. Crawford agrees and acknowledges
that Mr. Crawford’s right to receive the separation payments set forth in
Section 3 of this Severance Agreement (to the extent Mr. Crawford is otherwise
entitled to such payments) shall be conditioned upon Mr. Crawford not either
directly or indirectly soliciting, inducing, attempting to hire, recruiting,
encouraging, taking away, hiring any employee of the Company or causing an
employee to leave his or her employment either for Mr. Crawford or for any other
entity or person.

7.    All payments made pursuant to this Severance Agreement will be subject to
standard deductions and the withholding of applicable taxes.

8.    In the event that the severance and other benefits provided for in this
Severance Agreement or otherwise payable to Mr. Crawford (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code, then Mr. Crawford’s separation payments under this Severance Agreement
will be either:

(a)    delivered in full, or

(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

 

-3-



--------------------------------------------------------------------------------

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Mr. Crawford on an after-tax basis, of the
greatest amount of severance benefits, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code. Unless
the Company and Mr. Crawford otherwise agree in writing, any determination
required under this Section will be made in writing by the independent public
accountants who are primarily used by the Company (the “Accountants”), whose
determination will be conclusive and binding upon Mr. Crawford and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Mr. Crawford will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

9.    The following capitalized terms shall the meanings set forth herein:

(a)    Cause. For purposes of this Severance Agreement, “Cause” means
(i) Mr. Crawford’s willful misconduct; (ii) Mr. Crawford’s unjustifiable neglect
of his duties (as determined in the good faith judgment of the Board);
(iii) Mr. Crawford’s acting in any manner that has a direct, substantial and
adverse effect on the Company or its reputation, (iv) Mr. Crawford’s repeated
material failure or repeated refusal to comply with written policies, standards
and regulations established by the Company from time to time which failure, if
curable, is not cured to the reasonable satisfaction of the Board during the
thirty (30 ) day period following written notice of such failure from the
Company; (v) any tortious act, unlawful act or malfeasance which causes or
reasonably could cause (for example, if it became publicly known) material harm
to the Company’s standing, condition or reputation; (vi) any material breach by
Mr. Crawford of the provisions of any confidential information agreement with
the Company or other material improper disclosure of the Company’s confidential
or proprietary information, (vii) Mr. Crawford’s theft, dishonesty, or
falsification of any Company records; (viii) Mr. Crawford being found liable in
any Securities and Exchange Commission or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not Mr. Crawford admits or denies liability); or
(ix) Mr. Crawford (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Mr. Crawford’s failure to waive
attorney-client privilege relating to communications with Mr. Crawford’s own
attorney in connection with an Investigation will not constitute “Cause.”

(b)    Code. For purposes of this Severance Agreement, “Code” means the Internal
Revenue Code of 1986, as amended.

(c)    Continuance Period. For purposes of this Severance Agreement,
“Continuance Period” will mean the period of time beginning on the date of the
termination of Mr. Crawford’s employment and ending on the date on which
Mr. Crawford is no longer entitled to receive severance payments under this
Severance Agreement.

 

-4-



--------------------------------------------------------------------------------

10.    This Severance Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Mr. Crawford upon
Mr. Crawford’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Severance Agreement for all purposes. For this purpose, “successor” means any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Mr. Crawford to receive any form of compensation payable pursuant to this
Severance Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance
or other disposition of Mr. Crawford’s right to compensation or other benefits
will be null and void.

11.    This Severance Agreement constitutes the entire agreement between the
parties pertaining to the separation of Mr. Crawford from employment with the
Company and its subsidiaries, is intended to apply to the exclusion of all other
remedies in the event of such separation and supersedes all prior or
contemporaneous agreements whether written or oral. The Company and Mr. Crawford
agree to work together in good faith to consider amendments to this Severance
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to Mr. Crawford. No waiver,
alteration, or modification of any of the provisions of this Severance Agreement
will be binding unless in writing and signed by duly authorized representatives
of the parties hereto.

12.    In the event that any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable or void, this Severance
Agreement will continue in full force and effect without said provision.

13.    This Severance Agreement shall be governed by and construed in accordance
with the laws of the State of California (with the exception of its conflict of
laws provisions).

14.    In the event of disagreement, the parties agree to attempt to work out
their differences in good faith. In the event the parties are unable to so work
out their differences, any controversy or claim arising out of or relating to
this Severance Agreement, or the breach thereof, shall be settled by arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The parties agree that such
arbitration shall be held in Santa Clara County, California and that the Company
shall reimburse Mr. Crawford’s reasonable costs and attorneys’ fees.

15.    Mr. Crawford acknowledges and agrees that Mr. Crawford is executing this
Severance Agreement voluntarily and without any duress or undue influence by the
Company or anyone else. Mr. Crawford further acknowledges and agrees that he has
carefully read this Severance Agreement and that he has asked any questions
needed for him to understand the terms, consequences and binding effect of this
Severance Agreement and fully understand it, including that he is waiving his
right to a jury trial. Finally, Mr. Crawford agrees that he has been provided an
opportunity to seek the advice of an attorney of his choice before signing this
Severance Agreement.

 

-5-



--------------------------------------------------------------------------------

16.    This Severance Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

17.    All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Attn: Chairman of the Compensation Committee

c/o Corporate Secretary

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

If to Mr. Crawford:

at the last residential address known by the Company.

Executed as of the date first above written.

 

NANOMETRICS INCORPORATED By:      

Bruce C. Rhine

Chief Executive Officer

AGREED TO AND ACCEPTED:

 

--------------------------------------------------------------------------------

Bruce Crawford

 

-6-